DETAILED ACTION
This 2nd Non-Final Office Action is in response the above identified patent application filed on January 25, 2021.  Claims 1 – 5 & 7 – 26 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 7, 8, 10, 11, 12, 13, 25 & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 2,494,881) to Kost.
Regarding claim 1, Kost discloses the carrier (6) that extends along the longitudinal axis, the carrier (6) bounds the reception region configured to receive the configured to fix the two-wheeler lock in the reception region in the closed position, wherein the fixing hoop (8) has at least one spring section (12) that is configured to exert the pressing force on the lock in the closed position (See Figure  2) of the fixing hoop (8), and wherein the at least one spring section (12) is formed by the multi-side opening at the fixing hoop (8) (See Figures 1 & 2).

Regarding claim 2, Kost discloses the fixing hoop (8) is aligned transversely to the longitudinal axis of the carrier (6).

Regarding claim 3, Kost disclose the at least one spring section (12) is resilient.

Regarding claim 4, Kost discloses wherein the at least one spring section (12) is aligned obliquely with respect to the direction of extent of the fixing hoop (8).

Regarding claim 5, Kost discloses wherein the at least one spring section (12) is formed integrally at the fixing hoop (8).

Regarding claim 7, Kost discloses wherein the fixing hoop (8) has two spring sections (i.e. Left & Right (12) in Figures 1 & 2).



Regarding claim 10, Kost discloses wherein fixing hoop (8) or the part of the fixing hoop (8) is convexly arched with respect to the reception region.

Regarding claim 11, Kost discloses wherein the fixing hoop (8) peripherally closes the reception region in the closed positon.

Regarding claim 12, Kost discloses the fixing hoop (8) has the U-shape (See Figures 1 & 2).

Regarding claim 13, Kost discloses wherein the fixing hoop (8) has the rigid shape (See Figures 1 & 2).

Regarding claim 25, Kost discloses the carrier (6) that extends along the longitudinal axis, the carrier (6) bounds the reception region configured to receive the two-wheeler lock, and 
the fixing hoop (8) that is supported at the carrier (6) pivotable between the open position and the closed position (See Figures 2), with the fixing hoop (8) being configured to fix the two-wheeler lock in the reception region in the closed position (See Phantom Lines in Figure 2),
configured to exert a pressing force on the lock in the closed position (See Phantom Lines in Figure 2) of the fixing hoop (8), and 
wherein the fixing hoop (8) has the two spring sections (i.e. Left & Right (12) in Figures 1 & 2).
 
Regarding claim 26, Kost discloses wherein the two springs sections (12) face in mutually opposite directions (See Figures 1 & 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 2,494,881) to Kost
Regarding claim 9, Kost does not explicitly discloses wherein the fixing hoop (8) is perpendicular to its direction of extension, but not along its respective direction of extension.
However, Kost does not explicitly disclose elastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop being elastic, since it has been held to be within the general skill of a worker in the art to select the known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1, 2, 3, 4, 5, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over (Chinese Patent Number 203753285 U) to Chen Z in view of (U.S. Patent Number 5,699,943) to Schaefer et al.
Regarding claim 1, Zhan X discloses the carrier (1) that extends along the longitudinal axis, the carrier (1) bounds the reception region configured to receive the two-wheeler lock (3), and the fixing hoop (22) that is supported at the carrier (1) configured to fix the two-wheeler lock (3) in the reception region (16) in the closed position (See Figures 1A & 2). 
However, Zhan X does not disclose wherein the fixing hoop having at least one spring section that is configured to exert the pressing force on the lock in the closed position of the fixing hoop, and wherein the at least one spring section is formed by the multi-side opening at the fixing hoop.
Schaefer et al., teaches the carrier (120), the fixing hoop (122) has at least one spring section (124) that is configured to exert the pressing force on the lock in the closed position (See Figure 8) of the fixing hoop (122), and wherein the at least one spring section (124) is formed by the multi-side opening at the fixing hoop (122) (See Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop having at least one spring section that is configured to exert the pressing force on the lock in the closed position of the fixing hoop, and wherein the at least one spring section is formed by the multi-side opening at the fixing hoop as taught by Schaefer et al., with the holder of Schaefer et al., in order to prevent excess movement.

Regarding claim 2, Zhan X discloses the fixing hoop (22) is aligned transversely to the longitudinal axis of the carrier (1).



Regarding claim 4, Zhan X as modified by Schaefer et al., discloses wherein the at least one spring section (124) is aligned obliquely with respect to the direction of extent of the fixing hoop (122) (See Figure 8).

Regarding claim 5, Zhan X as modified by Schaefer et al., discloses wherein the at least one spring section (124) is formed integrally at the fixing hoop (122).

Regarding claim 10, Zhan X discloses wherein fixing hoop (22) or the part of the fixing hoop (22) is convexly arched with respect to the reception region (16) (See Figure 1B).
Furthermore, Zhan X as modified by Schaefer et al., also discloses wherein fixing hoop (122) or the part of the fixing hoop (122) is convexly arched with respect to the reception region (See Figure 8).

Regarding claim 11, Zhan X discloses wherein the fixing hoop (22) peripherally closes the reception region (16) in the closed positon (See Figures 1A & 2A).

Regarding claim 12, Zhan X discloses the fixing hoop (22) has the U-shape (See Figure 1B).


Regarding claim 13, Zhan X discloses wherein the fixing hoop (22) has the rigid shape (See Figure 1B).
	Furthermore, Zhan X as modified by Schaefer et al., discloses wherein the fixing hoop (122) has the rigid shape (See Figure 8).

Regarding claim 14, Zhan X discloses wherein the fixing hoop (22) is supported at the carrier pivotably by at least one hinge (i.e. via (25 & 26) in Figure 1B) (See Figure 8). 

Regarding claim 15, Zhan X discloses wherein the fixing hoop (22) is pivotable about the pivot axis (23) that extends in parallel with the longitudinal axis of the carrier (1).

Regarding claim 16, Zhan X discloses wherein the fixing hoop (22) has the free end that is latchable to the carrier by the latch device (222) (See Figures 1B & 1C).

Regarding claim 17, Zhan X discloses the fixing hoop (22) has at least one hinge end (26) and the closure end (221) (See Figures 1B, 1C & 3A).

configured to support the two-wheeler lock (3) received in the reception region (16) against movement along the longitudinal axis of the carrier (See Figure 1C).

Regarding claim 19, Zhan X discloses the support element (24) projects laterally with respect to the longitudinal axis of the carrier so as to be configured to support the two-wheeler lock (3) at the front side or to engage into the portion of the two-wheeler lock (3) (See Figure 1C).

Regarding claim 20, Zhan X discloses the support element (24) is rigidly connected to the carrier (See Figure 1C).

Regarding claim 21, Zhan X discloses the two-wheeler lock (3).

Regarding claim 22, Zhan X discloses the two-wheeler lock (See Figure 1) of the folding lock type (3), the two-wheeler lock (See Figure 1) has the lock body (12, 13 & 14) and the joint bar hoop (22) which is fastened to the lock body (12, 13 & 14) and which has the plurality of jointed bars which are pivotably connected to one another and that are folded together to form an axially parallel arrangement; and
the holder (1) configured to hold the two-wheeler lock (3), the holder includes the carrier and the fixing hoop (22),

the fixing hoop (22) is supported at the carrier pivotable between the open position (See Figure 1C) and the closed position (See Figures 1A & 2), with the fixing hoop (22) being configured to fix the two-wheeler lock (3) in the reception region (16) in the closed position (See Figures 1A & 2), and 
wherein the fixing hoop has the rigid shape (See Figures 1B & 1C).
However, Zhan X does not disclose wherein the fixing hoop has at least one spring section that is configured to exert the pressing force on the lock in the closed position of the fixing hoop.
Schaefer et al., teaches the carrier (120), the fixing hoop (122) has at least one spring section (124) that is configured to exert the pressing force on the lock in the closed position (See Figure 8) of the fixing hoop (122) (See Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop having at least one spring section that is configured to exert the pressing force on the lock in the closed position of the fixing hoop as taught by Schaefer et al., with the holder of Schaefer et al., in order to prevent excess movement.

Regarding claim 23, Zhan X discloses wherein the at least one spring section (124) is formed integrally at the fixing hoop (122) (See Figure 8). 


However, Kost does not explicitly disclose elastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop being elastic, since it has been held to be within the general skill of a worker in the art to select the known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 25, Zhan X discloses the carrier (1) that extends along the longitudinal axis, the carrier (1) bounds the reception region configured to receive the two-wheeler lock, and 
the fixing hoop (22) that is supported at the carrier (1) pivotable between the open position and the closed position (See Figures 1A & 2), with the fixing hoop (22) being configured to fix the two-wheeler lock in the reception region (16) in the closed position (See Figures 1A & 2).
However, Zhan X does not disclose wherein the fixing hoop has at least one spring section that is configured to exert a pressing force on the lock in the closed position of the fixing hoop.
Schaefer et al., teaches the fixing hoop (122) has at least one spring section (124) that is configured to exert a pressing force on the lock in the closed position (See 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fixing hoop has at least one spring section that is configured to exert a pressing force on the lock in the closed position of the fixing hoop as taught by Schaefer et al., with the holder of Zhan X in order to prevent excess movement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 – 24 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chinese Patent Number 205075933 U) to Chen Zongyi teaches the two-wheeler lock (See Figures 1, 2 & 3).

(U.S. Patent Number 1,075,587) to McKeen teaches the fixing hoop (B) has at least one spring section (N & O) that is configured to exert the pressing force on the stored item in the closed position of the fixing hoop (B) (See Figure 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734